TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00121-CV


Evans P. Weaver, Appellant

v.

James Korenek and Kelli Korenek, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-04-000697, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On February 27, 2007, Evans P. Weaver filed a notice of appeal from a June 15, 2004
order granting final summary judgment for James and Kelli Korenek on their claims alleging breach
of a settlement agreement by Weaver and Weaver Companies, L.L.C.   As it appears to the Court that
Weaver filed for bankruptcy during the pendency of the underlying proceedings, and they remain
subject to the automatic stay, see 11 U.S.C.A. § 362(a) (2004), this appeal is abated until further
order of the court.  See Tex. R. App. P. 8.2, 8.3. 
							____________________________________
							Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Bankruptcy
Filed:   September 19, 2007